[Cite as State v. Rose, 2014-Ohio-2705.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                           LAKE COUNTY, OHIO


STATE OF OHIO,                                      :      MEMORANDUM OPINION

                 Plaintiff-Appellee,                :
                                                           CASE NO. 2013-L-107
        - vs -                                      :

ALBERT D. ROSE,                                     :

                 Defendant-Appellant.               :


Criminal Appeal from the Lake County Court of Common Pleas, Case No. 12 CR
000866.

Judgment: Appeal dismissed.


Charles E. Coulson, Lake County Prosecutor, Lake County Administration Building,
105 Main Street, P.O. Box 490, Painesville, OH 44077 (For Plaintiff-Appellee).

Albert D. Rose, pro se, PID: A642213, Lake Erie Correctional Institution, 501
Thompson Road, P.O. Box 8000, Conneaut, OH 44030 (Defendant-Appellant).



THOMAS R. WRIGHT, J.,

        {¶1}     This matter is before this court on Albert D. Rose’s pro se motion for leave

to file a delayed appeal, pursuant to App.R. 5, filed on November 22, 2013. No brief or

memorandum in opposition to the motion has been filed.

        {¶2}     App.R. 5(A) provides, in relevant part:

                 (1)(a) After the expiration of the thirty day period provided by
                 App.R. 4(A) for the filing of a notice of appeal as of right, an appeal
                 may be taken by a defendant with leave of the court to which the
                 appeal is taken in * * * [c]riminal proceedings * * *.
              (2) A motion for leave to appeal shall be filed with the court of
              appeals and shall set forth the reasons for the failure of the
              appellant to perfect an appeal as of right. Concurrently with the
              filing of the motion, the movant shall file with the clerk of the trial
              court a notice of appeal in the form prescribed by App.R. 3 and
              shall file a copy of the notice of the appeal in the court of appeals.

       {¶3}   At the outset, we note that Mr. Rose has failed to comply with App.R.

5(A)(2)—that the movant, “[c]oncurrently with the filing of the motion, * * * shall file with

the clerk of the trial court a notice of appeal * * * and shall file a copy of the notice of the

appeal in the court of appeals.” (Emphasis added.)

       {¶4}   App.R. 3(D) states, in pertinent part, that “[t]he notice of appeal shall * * *

designate the judgment, order or part thereof appealed from * * *.” Although a court of

appeals has discretion to accept timely notices of appeal that are otherwise defective,

“the purpose of App.R. 3(D) is ‘to notify potential appellees of an appeal and advise

them as to what orders the appellant is appealing from.’” Ambruster v. Hampton, 9th

Dist. Lorain No. 05CA008716, 2006-Ohio-4530, ¶15, quoting State v. Dixon, 9th Dist.

Summit No. 21463, 2004-Ohio-1593, ¶7; see also Maritime Mfrs., Inc. v. Hi-Skipper

Marina, 70 Ohio St.2d 257, 259 (1982).

       {¶5}   Mr. Rose filed a docketing statement concurrently with his motion for leave

to file a delayed appeal on November 22, 2013, but he did not file a notice of appeal.

Neither the docketing statement nor the motion for leave include a reference to any trial

court judgment from which Mr. Rose is attempting to appeal. Additionally, Mr. Rose did

not attach a copy of the judgment being appealed, pursuant to Loc.R. 3(D)(3). Mr.

Rose’s motion for leave to file a delayed appeal is thus procedurally defective. See,

e.g., State v. Burrell, 11th Dist. Portage No. 2009-P-0018, 2009-Ohio-2083. Further,



                                               2
the docketing statement fails to provide notice to the state of Ohio as to what order(s)

Mr. Rose is appealing.

      {¶6}   Mr. Rose also filed a letter, addressed to this court’s Court Administrator,

approximately one month prior to filing his motion for leave to file a delayed appeal. On

October 25, 2013, the Lake County Clerk of Court’s office accepted this letter and

labeled it as a “notice of appeal” on the docket. In his letter to this court, Mr. Rose

asserts that he received ineffective assistance of counsel and requests this court to

provide him with legal assistance. However, Mr. Rose did not indicate that this letter

was a notice of appeal; did not reference a specific judgment entry from which he

wished to appeal; and did not attach a copy of a judgment entry, pursuant to Loc.R.

3(D)(3). Further, the letter did not contain a certificate of service indicating opposing

counsel was served with a copy of the letter. We therefore find that Mr. Rose’s letter of

October 25, 2013, is not a proper substitute for a notice of appeal and was incorrectly

docketed as such.

      {¶7}   We further find that Mr. Rose has not provided this court with reasons to

adequately justify the filing of any delayed appeal, pursuant to App.R. 5(A). “We are

without discretion to allow a delayed appeal when the motion does not comply with

App.R. 5(A).” State v. Bell, 11th Dist. Trumbull No. 2010-T-0089, 2010-Ohio-4693, ¶10.

             [T]his court has held that a proper motion for leave must address
             two specific issues. First, the defendant must give a legitimate
             explanation in regard to why he failed to file his notice of appeal in
             a timely manner under App.R. 4(A). Second, he must provide a
             legitimate explanation as to why he did not submit his motion for
             leave within a reasonable time after the end of the thirty-day period
             for bringing a timely appeal.

State v. Rini, 11th Dist. Lake No. 2004-L-199, 2005-Ohio-936, ¶4 (citation omitted).



                                            3
       {¶8}   In his motion, Mr. Rose asserts the following as his reasons for failing to

perfect a timely appeal: (1) he was never advised of his right to appeal by the trial court

or his attorney; and (2) he has no legal training or knowledge.

       {¶9}   A review of the written plea of guilty establishes that Mr. Rose did not

entirely waive his right to appeal but, instead, waived the right only as it relates to issues

that may have been raised at trial.       Mr. Rose acknowledged the following with his

signature: “My attorney has explained my right to appeal a maximum sentence, my

other limited appellate rights, and that any appeal must be filed within 30 days of the

Court’s entry of the judgment of my sentence.” Thus, Mr. Rose was properly advised

regarding his right to appeal.

       {¶10} Further, this court has long held that ignorance of the law does not excuse

procedural inadequacies, such as the failure to file a notice or motion in a timely

manner. E.g., State v. Foti, 11th Dist. Lake No. 2009-L-163, 2010-Ohio-5931, ¶86;

State v. Crites, 11th Dist. Trumbull No. 2012-T-0065, 2012-Ohio-5127, ¶10.

       {¶11} We find that Mr. Rose has neither satisfied the requirement of filing a

notice of appeal nor has he provided this court with reasons to adequately justify an

inability to initiate a direct appeal within 30 days of any judgment.

       {¶12} Mr. Rose’s motion for leave to file a delayed appeal is hereby overruled.

       {¶13} Appeal dismissed.



DIANE V. GRENDELL, J., concurs,

COLLEEN MARY O’TOOLE, J., concurs in part and dissents in part with a Concurring
and Dissenting Opinion.

                                 ____________________

                                              4
COLLEEN MARY O’TOOLE, J., concurs in part and dissents in part with a Concurring
and Dissenting Opinion.


       {¶14} I concur with the majority that appellant has not complied with App.R. 5(A)

as he has not filed a proper notice of appeal in the trial court concurrently with the filing

of his motion for leave to file a delayed appeal. Additionally, appellant has not complied

with Loc.R. 3(D)(3) of this court by attaching a copy of the judgment being appealed. I

do recognize the need for appellant to inform this court as to which issues he is raising

and which judgment he is appealing. As such, I agree that appellant has failed to

invoke this court’s jurisdiction.

       {¶15} If this were the end of the matter, I would note that appellant could file a

new motion for leave to appeal that cures these defects. State v. Burrell, 11th Dist.

Portage No. 2009-P-0018, 2009-Ohio-2083, ¶10.            However, the majority has also

determined that appellant failed to provide this court with sufficient reasons to justify the

filing of a delayed appeal. Thus, any subsequent filing would likely be overruled as well.

       {¶16} Regarding appellant’s motion to file a delayed appeal, it must be noted

that appellant has a constitutional right to appeal his conviction.       City of Aurora v.

Belinger, 180 Ohio App.3d 178, 2008-Ohio-6772, ¶1 (11th Dist.). In cases wherein

someone is found guilty and sentenced in a criminal matter and there is no prejudice to

the state in the delay, a motion for delayed appeal should be granted. I suggest that if

appellant cures the defects we should accept a new motion for leave to file a delayed

appeal, and review the record before this court.           Appellate Rule 5(A) provides

specifically for a delayed appeal if the thirty-day deadline to file is missed. There is also

no set deadline for a delayed appeal to be filed.



                                             5
       {¶17} In this case, appellant has filed a request for a delayed appeal just over

five months following his sentencing. The majority does not feel inclined to accept it,

describing appellant’s reasons for his delay as insufficient and contradicted by his plea

agreement.      However, the mechanical enforcement of a single appellate rule should

not take precedence over enforcement of the law as a whole.             The majority, in

emphasizing form over function, is placing an unnecessary barrier in front of appellant

by its strict reading of the rule.

       {¶18} The Rules of Appellate Procedure are meant to provide a framework for

the orderly disposition of appeals. In re Beck, 7th Dist. Belmont No. 00 BA 52, 2002-

Ohio-3460, ¶29. However, ‘“[o]nly a flagrant, substantial disregard for the court rules

can justify a dismissal on procedural grounds.’” Id. at ¶28, quoting DeHart v. Aetna Life

Ins. Co., 69 Ohio St.2d 189, 193 (1982). The Supreme Court of Ohio has instructed the

lower courts of this state that cases are to be decided on the merits, and that the

various rules of court are to be applied so as to achieve substantial justice. See, e.g.,

State ex rel. Lapp Roofing & Sheet Metal Co., Inc. v. Indus. Comm., 117 Ohio St.3d

179, 2008-Ohio-850, ¶12; DeHart at 192.            Consequently, strict adherence to the

appellate rules must yield when a procedural error is inadvertent, and a party or counsel

acted in good faith. See, e.g., Beck at ¶29.

       {¶19} The Staff Note to the 1994 Amendment to App.R. 5(A) also indicates that

the rule is to be given a flexible, liberal interpretation.    Prior to the amendment,

defendants were required to set forth the errors claimed and evidence relating to the

claimed errors. Id. The amendment merely retained the requirement that the would-be




                                               6
appellant set forth his or her reasons for the delay. Id. In explanation, the Staff Note

provides in part:

       {¶20} “Although there was also concern about the fairness of requiring usually

indigent, and frequently unrepresented, criminal defendants to demonstrate (often

without the benefit of a transcript) the probability of error, the primary reason for this

amendment is judicial economy. Denial of leave to file a delayed appeal for failure to

demonstrate the probability of error usually leads to subsequent litigation of the issue by

direct appeals to the Ohio and United States Supreme Courts, petitions to vacate

sentence under R.C. 2953.21 et seq., and appeals thereon, and/or federal habeas

corpus petitions and appeals. Review of the merits by the courts of appeals upon the

initial (albeit delayed) appeal would thus avoid the presentation of the probability of error

issue to as many as nine subsequent tribunals.”

       {¶21} Additionally, a principal purpose of the General Assembly in reforming

Ohio’s sentencing structure in Senate Bill 2, including procedure relating to appeals,

was cost containment. State v. Grider, 8th Dist. Cuyahoga No. 82072, 2003-Ohio-3378,

¶29, citing Griffin and Katz, Sentencing Consistency: Basic Principles Instead of

Numerical Grids: The Ohio Plan, 53 Case W.R.L.Rev. 1 (2002).

       {¶22} The intent of the General Assembly is that courts deal with criminal cases

in the most cost effective manner complying with justice. Additionally, this court has an

affirmative, constitutional and statutory duty to review the trial court for error. We are

the constitutional quality control for the citizens of the state of Ohio. By denying delayed

appeals I submit we are not performing our duties to the best of our constitutional and

statutory obligation.



                                             7
       {¶23} If App.R. 5(A) is to be given a flexible, liberal interpretation an appellant

should be entitled to have his case heard on a delayed appeal when there is no

prejudice to the state in the delay. As appellant pleaded guilty to the crimes for which

he was sentenced, the errors he might raise on appeal are limited. Surely it would be

more cost effective for this court to consider any such alleged error, bring this matter to

a quick, final close and thus avoid the presentation of error issues to subsequent

tribunals.

       {¶24} Thus, I respectfully concur in part and dissent in part.




                                            8